UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
Lori S. Maslow, in her capacity as Democratic State:
Committee Female Member, etc., et al.                     :
                                                          :
                                               Plaintiffs,:
                                                          :        20-cv-05934 (KAM)(VMS)
                        -against-                         :
                                                          :
Andrew M. Cuomo, in his capacity as Governor of the :
State of New York; and Letitia James, in her capacity as :
Attorney General of the State of New York                 :
                                                 Defendants.
---------------------------------------------------------------X



                                     NOTICE OF CROSS-MOTION

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Defendants

Andrew M. Cuomo, sued in his capacity as Governor of the State of New York, and Letitia James,

sued in her capacity as Attorney General of the State of New York (collectively “Defendants”), by

their attorney, Letitia James, Attorney General of the State of New York, will move this Court

before the Honorable Kiyo A. Matsumoto, United States District Judge, Eastern District of New

York, at 225 Cadman Plaza East, Brooklyn, New York 11209, on December 15, 2020 at 3:00 p.m.

for an order pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure

dismissing all claims asserted by the Plaintiffs against the Defendants for lack of subject matter

jurisdiction and for failure to state a claim upon which relief can be granted, and granting such

other and further relief as this Court deems just and proper.
       PLEASE TAKE FURTHER NOTICE that, in accordance with the Court’s Order dated

December 7, 2020 a response shall be filed no later than Monday, December 14, 2020 at noon.

Dated: New York, New York
       December 11, 2020


                                    LETITIA JAMES
                                    Attorney General of the State of New York


                                    By: ____________________________
                                          Jane R. Goldberg
                                          Assistant Attorney General
                                          Litigation Bureau
                                          New York State Office of the Attorney General
                                          120 Broadway – 24th Floor
                                          New York, New York 10271
                                          jane.goldberg@ag.ny.gov
                                          (212) 416-6133



TO:

Counsel of Record
(via ECF)
